251 S.W.3d 401 (2008)
MORTGAGE ONE CORPORATION d/b/a HFC Mortgage Corporation, Respondent,
v.
Linda A. BRENNER-LOTT; Appellant,
Jeffrey S. Brenner and John Doe, Defendants.
No. WD 68171.
Missouri Court of Appeals, Western District.
May 6, 2008.
George A. Wheeler, Kansas City, MO, for Appellant.
Beverly Weber, St. Louis, MO, for Respondent.
Before RONALD R. HOLLIGER, P.J., HAROLD L. LOWENSTEIN, and THOMAS H. NEWTON, JJ.

ORDER
PER CURIAM.
Linda A. Brenner-Lott and Jeffrey S. Brenner appeal a summary judgment, granted in favor of Mortgage One Corporation in an unlawful detainer action:
For reasons stated in the memorandum provided to the parties, we affirm. Rule 84.16(b).